This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A15-1556

                                  State of Minnesota,
                                     Respondent,

                                          vs.

                               Tetyang Puok Juate-Yout,
                                      Appellant.

                              Filed September 26, 2016
                                      Affirmed
                                    Reyes, Judge

                             Stearns County District Court
                                 File No. 73CR145376

Lori Swanson, Attorney General, Michael Everson, Assistant Attorney General, St. Paul,
Minnesota; and

Janelle Kendall, Stearns County Attorney, St. Cloud, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Jennifer Workman Jesness,
Assistant Public Defender, St. Paul, Minnesota (for appellant)

      Considered and decided by Stauber, Presiding Judge; Reyes, Judge; and John Smith,

Judge.*




*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

REYES, Judge

       On appeal from his convictions of first- and second-degree criminal sexual

conduct, appellant argues that the district court abused its discretion by (1) admitting the

alleged victim’s recorded statement with a nurse as a prior consistent statement;

(2) allowing an expert witness to testify about delayed reporting of sexual abuse; and

(3) denying his motion for a downward dispositional departure. We affirm.

                                          FACTS

       In 2014, then nine-year-old N.P. lived with her mother and her seven siblings in

St. Cloud. N.P.’s father, appellant Tetyang Puok Juate-Yout, did not live with the family

at that time but visited the family’s apartment on the weekends to spend time with the

children.

       During the summer of 2014, N.P.’s oldest sister noticed that N.P. was “jumpy”

and “didn’t want to be around any of” her sisters, which was unlike her. She also

observed that N.P. was “soiling herself.” N.P.’s two oldest sisters confronted N.P. about

their concerns. N.P. eventually told them that appellant had sexually abused her.

       N.P.’s oldest sister immediately took N.P. to the emergency room. The next day,

N.P. was interviewed by a nurse at the Midwest Children’s Resource Center in St. Paul,

and the interview was recorded. N.P. also told the nurse that appellant had sexually

abused her. As a result, appellant was charged with two counts of first-degree criminal

sexual conduct and one count of second-degree criminal sexual conduct.




                                              2
       In November, a five-day court trial was held. N.P. testified regarding the sexual

abuse by appellant. In addition, an expert, who has an extensive background in

interviewing victims of child abuse, testified regarding delayed reporting of sexual abuse.

       The district court found appellant guilty of all three counts. At the sentencing

hearing, appellant moved for a downward dispositional departure from the presumptive

range under the sentencing guidelines. The district court denied the motion and imposed

the presumptive sentence on one of appellant’s first-degree criminal sexual conduct

convictions of 156-month in prison with a ten-year conditional-release term. This appeal

follows.

                                      DECISION

I.     The district court properly exercised its discretion by admitting N.P.’s
       recorded statement to the nurse as a prior consistent statement.

       Appellant argues that the “[district] court abused its discretion by admitting N.P.’s

recorded statement [to the nurse] as a prior consistent statement.” We disagree.

       “Evidentiary rulings rest within the sound discretion of the [district] court and will

not be reversed absent a clear abuse of discretion. On appeal, the appellant has the

burden of establishing that the [district] court abused its discretion and that appellant was

thereby prejudiced.” State v. Amos, 658 N.W.2d 201, 203 (Minn. 2003) (citations

omitted).

       Hearsay is an out-of-court statement offered to prove the truth of the matter

asserted. Minn. R. Evid. 801(c). “[A] witness’s prior statement that is consistent with

[her] trial testimony is admissible as nonhearsay evidence if the statement is helpful to



                                              3
the trier of fact in evaluating the witness’s credibility, and if the witness testifies at trial

and is subject to cross-examination about the statement.” State v. Bakken, 604 N.W.2d

106, 108-09 (Minn. App. 2000) (citing Minn. R. Evid. 801(d)(1)(B)), review denied

(Minn. Feb. 24, 2000). Before a statement may be admitted under rule 801(d)(1)(B), the

district court must first make a “threshold determination” that the witness’s credibility

has been challenged. Id. at 109. The district court must then evaluate whether the

statement would “be helpful to the trier of fact in evaluating the witness’s credibility.”

Id. Finally, the district court must inquire into whether the out-of-court statement was

consistent with the witness’s trial testimony. Id.

       Here, appellant only challenges whether N.P.’s recorded statement to the nurse

was consistent with her trial testimony. To be consistent, “[t]he trial testimony and the

prior statement need not be verbatim.” Id. The prior statement need only be

“substantially consistent” with the trial testimony. State v. Zulu, 706 N.W.2d 919, 924-

25 (Minn. App. 2005).

       The record supports the district court’s conclusion that N.P.’s recorded statement

to the nurse was consistent with her trial testimony. In both her recorded statement and at

trial, N.P. stated that (1) appellant touches her “butt” and her vagina; (2) he touches her in

her mother’s room when her mother is gone; (3) appellant gets her alone in her mother’s

room by asking her to bring him water; (4) both her pants and appellant’s pants are off

when he is touching her; (5) appellant threatens to hurt her if she tells anybody;

(6) appellant touched her before he went to Africa and when he returned; and (7) it feels




                                                4
“nasty” when appellant touches her. Although her recorded statement and trial testimony

are not verbatim, they are substantially consistent. See id.; Bakken, 604 N.W.2d at 109.

       Appellant argues that “[g]laring discrepancies existed between” N.P.’s recorded

statement and her trial testimony because: (1) N.P. stated in “her recorded statement that

appellant put his penis both ‘in’ and ‘on’ her vagina, but [at trial] she [testified that] he

only touched his penis to her vagina”; (2) N.P. “used different terminology to refer to

genitalia”; (3) “N.P. testified that appellant used to touch her on the floor of the bedroom,

but [in her recorded statement she stated] that the abuse occurred only on her mother’s

bed”; and (4) “N.P. testified that the abuse started in 2011,” when she was six or seven

years old, but in her “recorded statement, N.P. [stated] that the abuse started when she

was five years old.” We are not persuaded. First, when specifically asked by the nurse if

appellant’s penis “go[es] on [her] coochie or in [her] coochie” N.P. stated, “On it.”

Second, although N.P. used different terminology when referring to her genitalia and

appellant’s genitalia, both at trial and during her recorded statement she was asked to

indicate on a diagram of the female and male body which body parts she was referring to

and consistently referred to the same body parts. Finally, the inconsistencies in the

statements regarding whether the abuse occurred on the floor of her mother’s room or on

the bed and at what age the abuse occurred are not material and are reasonable due to

N.P.’s age.

       In sum, we conclude that the district court properly exercised its discretion by

admitting N.P.’s recorded statement with the nurse as a prior consistent statement.




                                               5
II.    The district court properly exercised its discretion by allowing expert
       testimony about delayed reporting of sexual abuse.

       Appellant next argues that the district court abused its discretion by allowing an

expert to testify regarding delayed reporting of sexual abuse. We disagree. “Rulings

concerning the admission of expert testimony generally rest within the sound discretion

of the district court and will not be reversed absent a clear abuse of discretion.” State v.

Mosley, 853 N.W.2d 789, 798-99 (Minn. 2014).

       Minn. R. Evid. 702 permits qualified experts to testify regarding information that

“will assist the trier of fact to understand the evidence or to determine a fact in issue.”

Under rule 702, expert testimony regarding nonscientific information “is admissible if:

(1) the witness is qualified as an expert; (2) the expert’s opinion has foundational

reliability; [and] (3) the expert testimony is helpful to the [trier of fact].” State v. Obeta,

796 N.W.2d 282, 289 (Minn. 2011). The district court must also consider whether the

probative value of expert testimony is outweighed by its prejudicial effect. State v.

Grecinger, 569 N.W.2d 189, 196 (Minn. 1997) (citing Minn. R. Evid. 403).

       Here, appellant challenges both the helpfulness of the expert’s testimony and the

weighing of its probative and prejudicial effect. Appellant argues that the expert’s

testimony was not helpful to the trier of fact because “N.P. gave a reasonable

explanation” as to why she delayed her report when she “testified that appellant

threatened to beat her if she told anyone.” We are not persuaded.

       N.P. testified that appellant first abused her in 2011 or 2012, but she did not

disclose the abuse until June 2014. The expert’s testimony aided the district court in



                                               6
evaluating N.P.’s credibility by explaining that there are many different reasons why

abused children sometimes wait to disclose the abuse. Although N.P. testified that

appellant threatened to hurt her if she told anybody, the expert’s testimony provided

additional reasons why N.P. might have waited to disclose the abuse. Further, the district

court’s decision to admit the expert’s testimony regarding delayed reporting is supported

by caselaw. See, e.g., State v. Sandberg, 406 N.W.2d 506, 507 (Minn. 1987) (“It is

within [district] court’s discretion to admit expert testimony concerning the reporting

practices of adolescent victims of sexual assault.”).

       Appellant also argues that “[t]he prejudicial effect of [the expert’s] testimony []

outweighed any probative value” because “some of the scholarly works that [the expert]

cited as a basis for her expertise were no longer accepted as authoritative in the field.”

But appellant’s argument that the expert relied in part on “outdated works” goes to the

weight of her testimony, not to its admissibility. See State v. Myers, 359 N.W.2d 604,

611 (Minn. 1984) (noting that issues concerning reliability of an expert’s testimony “goes

not to the admissibility of the testimony but to its relative weight.”) Appellant had the

opportunity to challenge the expert’s reliability and the weight to be given to the

testimony by cross-examining her extensively on the “scholarly works” that she cited.

       In sum, we conclude that the district court properly exercised its discretion by

admitting the expert’s testimony regarding delayed reporting of sexual abuse.




                                              7
III.   The district court properly exercised its discretion by denying appellant’s
       motion for a downward dispositional departure.

       Finally, appellant argues that the district court abused its discretion by denying his

motion for a downward dispositional departure. We disagree.

       The Minnesota Sentencing Guidelines provide a presumptive sentence for a felony

offense. Minn. Sent. Guidelines 2.C (2014). A district court is instructed to utilize the

presumptive sentence “unless there exist identifiable, substantial, and compelling

circumstances” to support a departure. Minn. Sent. Guidelines 2.D.1 (2014); see also

State v. Kindem, 313 N.W.2d 6, 7 (Minn. 1981). If the district court does not depart from

the presumptive sentence, the district court is not required to state reasons for imposing a

guidelines sentence. State v. Johnson, 831 N.W.2d 917, 925 (Minn. App. 2013), review

denied (Minn. Sept. 17, 2013).

       A district court may grant a downward dispositional departure if a defendant has a

“particular amenability to individualized treatment in a probationary setting.” State v.

Trog, 323 N.W.2d 28, 31 (Minn. 1982). If the defendant requests a downward

dispositional departure, the district court must “deliberately consider[ ]” the factors that

are urged by a defendant in support of the motion. See State v. Mendoza, 638 N.W.2d

480, 483 (Minn. App. 2002), review denied (Minn. Apr. 16, 2002). We apply a very

deferential abuse-of-discretion standard of review to a district court’s denial of a

defendant’s motion for a downward dispositional departure. See State v. Pegel, 795

N.W.2d 251, 253 (Minn. App. 2011); see also State v. Bertsch, 707 N.W.2d 660, 668

(Minn. 2006).



                                              8
          The record indicates that, prior to the sentencing hearing, the district court

reviewed the pre-sentence investigation (PSI) report and a psychosexual evaluation

report. At the sentencing hearing, appellant argued that a downward dispositional

departure is appropriate because “[h]e has no priors of this nature in his life,” “denial and

not being motivated for treatment really are not predictive of recidivism,” “sending

people to prison may increase the risk they reoffend rather than lower it,” and he “has the

right to maintain his innocence.” In addition, appellant made a personal statement. The

district court then denied the request for a downward dispositional departure, explaining

that it did not find substantial and compelling reasons that would permit a departure. The

record as a whole indicates that the district court “deliberately considered” the relevant

factors and properly exercised its discretion when it denied appellant’s motion. See

Mendoza, 638 N.W.2d at 483. No more was required of the district court. See Johnson,

831 N.W.2d at 925.

          Appellant argues that substantial and compelling circumstances existed based on

additional mitigating factors. But appellant did not argue these mitigating factors to the

district court. See Thiele v. Stich, 425 N.W.2d 580, 582 (Minn. 1988) (stating that an

appellate court will not consider matters not argued to and considered by the district

court).

          Appellant also argues that “the PSI and psychosexual evaluation that the [district]

court relied upon were riddled with errors and their conclusions were suspect given the

language and cultural barriers encountered by the examiners.” But the sentencing

hearing was continued to allow appellant the opportunity to have a new psychosexual


                                                 9
evaluation completed. When the evaluator came to the jail to perform a new assessment,

appellant refused to talk to the evaluator or to participate in the assessment.

       In sum, the district court properly exercised its discretion by denying appellant’s

motion for a downward dispositional departure.

       Appellant also filed a pro se brief. However, he did not provide any legal

arguments for us to evaluate or consider. Therefore, we do not consider these arguments.

See State v. Wembley, 712 N.W.2d 783, 795 (Minn. App. 2006), aff’d, 728 N.W.2d 243

(Minn. 2007) (“An assignment of error in a brief based on mere assertion and not

supported by argument or authority [need not be considered] unless prejudicial error is so

obvious on mere inspection.”) (quotation omitted)).

       Affirmed.




                                             10